Citation Nr: 0211652	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  00-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for skull defect, 
status post operative of epidermoid tumor in left 
parietotemporal region, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.  

3. Entitlement to an increased rating for left temporalis 
tendinitis with headaches and temporomandibular joint pain 
(TMJ) with interference of mastication with subjectively 
decreased sensation involving the left side of the face, 
currently evaluated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
February 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.    

REMAND

In a correspondence dated in July 1999 the veteran's 
representative at that time requested a personal hearing on 
behalf of the veteran before the RO.  A hearing was 
subsequently scheduled in August 1999.  However, the veteran 
did not appear for that hearing.  

In a VA-Form 9, the veteran requested a Travel Board hearing.  
There is no record that the RO scheduled such a hearing, or 
indication that the hearing request has been withdrawn.  
Under these circumstances, the requested hearing must be 
scheduled.  38 C.F.R. § 20.700(a) (2001).  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

Schedule the veteran for a Travel Board 
hearing at the RO in accordance with 
applicable law.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




